DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.
Applicant’s election of claims 17-21 in the reply filed on 01/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popper et al. (US 20120192965 A1) hereinafter referred to as Popper.
Regarding claim 17, Popper teaches a flow switching apparatus for use in a hot water recirculation system comprising:
a housing (Fig. 25, faucet 3) having a first port through which water from a source of hot water 
can be introduced into the housing (Fig. 25, hot water inlet 33), a second port through which water within the housing can be supplied to a discharge opening of a plumbing fixture (Fig. 25, water outlet 35), and a third port through which water within the housing can be returned to the source of hot water (Fig. 25, cold water inlet 31);
	a first valve disposed in the housing and fluidly connected to the first port (Fig. 25, hot water valve 34) and responsive to opening and closing of a plumbing fixture connected to the second port, the first valve opening when the plumbing fixture opens and closing when the plumbing fixture closes (¶ [0015], inlet valve and outlet valves open at the same time, ¶ [0471], valve 34 is closed when recirculation is done and valve 36 remains closed); and
	a second valve disposed in the housing and fluidly connected in series with the first valve (Fig. 25, valve 36) and receiving water passing through the first valve and responsive to the temperature of water received from the first valve (¶ [0015]) , the second valve having a normal setting in which it directs water received from the first valve to the second port when the temperature of the water is at least a predetermined temperature (¶ [0479]) and a preheat setting in which it directs water received from the first valve to the third port when the temperature of the water is below the predetermined temperature ( ¶ [0134] and ¶ [0454]).
Regarding claim 20, Popper teaches a flow switching apparatus as claimed in claim 17 and Popper further teaches wherein the first valve is opened and closed by an actuator selected from a diaphragm, a piston (Fig. 27, plunger 327) , a wax motor, and an actuator comprising a shape memory alloy.
Regarding claim 21, Popper teaches a hot water recirculation system (Fig. 2) comprising:

a plumbing fixture having a discharge opening fluidly connected to the second port of the flow 
switching apparatus (Fig. 2, water outlet 35);
	a hot water heater fluidly connected to the first port of the flow switching apparatus for supplying water to the flow switching apparatus (Fig. 2, water tank 21); and
	a pump fluidly connected between the third port of the flow switching apparatus and the water heater for returning water from the flow switching apparatus to the water heater (Fig. 2, circulation pump 41).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popper et al. (US 20120192965 A1) hereinafter referred to as Popper in view of McNamara et al. (US 9863647 B1) hereinafter referred to as McNamara.
Regarding claim 18, Popper teaches a flow switching apparatus as claimed in claim 17, however, Popper fails to teach including a biasing member which biases the second valve towards the normal setting.
McNamara teaches of temperature sensitive bypass valve that has a biasing member which biases the second valve towards the normal setting (Fig. 4, bimetal coil 32; Column 4, lines 27-30, biases valve towards normal position of closing bypass).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of McNamara to modify Popper as modified to include the above combination. Doing so allows for water that is not at a desired temperature to be automatically discharged (Column 1, lines 5-12). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popper et al. (US 20120192965 A1) hereinafter referred to as Popper in view of Chubb (US 1247374 A).
Regarding claim 19, Popper teaches of a flow switching apparatus as claimed in claim 17, however, Popper fails to teach wherein the first valve is responsive to the opening and closing of the plumbing fixture by sensing a differential pressure between the first port and the second port.
Chubb teaches of a water distribution system wherein the first valve (Fig. 1, movable valve 23) is responsive to the opening and closing of the plumbing fixture by sensing a differential pressure between the first port and the second port (Pg. 2, lines 63-80).
Specifically, the combination the examiner has in mind is to replace the first valve of Popper with the movable valve of Chubb. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chubb to modify Popper as modified to include the above combination. Doing so allows for the supply of water to be automatically cut off when no water is being drawn to the faucet (Pg. 1, lines 36-42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nutsos (US 20110174404 A1) teaches of a water circulation system with a valve actuated through a pressure differential.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762